Title: From John Adams to Elbridge Gerry, 13 February 1797
From: Adams, John
To: Gerry, Elbridge



My dear Sir
Philadelphia Feb. 13. 1797

I recd by this days Post your favr of the 3d No. 2. I had before received Number 1.—I shall confine myself in this to No. 2.
You are Apprehensive “that France will view the discussion of Gratitude in its full Extent, as trespassing the Line of defence” But Adet had laid his demands of Gratitude so high and all his Partisans were in the habit of deafening our People with such rude and extravagant and arrogant Pretensions to it, that it Seems to have become necessary to be explicit upon the Subject. I may Say to a Friend of your disention, what I believe you will agree in that there is quite as modest a demand of Gratitude due from them to Us, as from Us to them.  I think, I can demonstrate that the French Nation derived more Advantage from the Connection than We did. That She owes her Independence as much to Us, as We do ours to her.  Whether She has thrown away her Advantages by her Revolution or not, is for her to consider. We had nothing to do with that by Treaty or in Practice. We have imprudently gone too far in our approbation it, and adopted by Sympathy too much of her Enthusiasm in it. for We were and are incapable of judging whether it was wise or not, useful or not, destructive or not. Our Treaty obliged Us to no approbation of it, or concern in it. And our weak Ideas and Sensations of Gratitude, have led Us into the fundamental Error of takeing too larg a sShare of Interest and Sympathy in it.
The People of this Country must not loose their conscious Integrity, their Sense of honour nor their Sentiment of their own Power and Force, So far as to be upbraided, in the most opprobrious and contumelious Language, and be wholly Silent and passive Under it, and that in the face of all Mankind.
The profound Silence, with respect to my Conduct (which Surprizes you) was all right. It was good Judgment and Sound Policy, to leave me wholly out of the Question: because the Consequences of that Letter of Mr Pickerings were to be expected altogether, good or bad, under my Administration—As it is, no Irritation against me, can arise from this Letter. Mr Pickering took his Documents from Records or Files in his own office, the Dispatches of Mr Jay: and he comes not down So late as my Arrival in Paris. I was detained at the Hague by the negotiation of the Treaty with Holland. It is true I had asserted all Mr Jays Principles two years before in a Correspondence with the C. de Vergennes, upon the Occasion of the Interposition of the two Imperial Courts with an offer of Mediation and Proposal of a Congress at Vienna—I had also written to Mr Jay in my private Letters, declaring that I never would treat untill a Commission arrived in Paris expressly to treat with the Ministers Plenipotentiary of the United States of America and urged, exhorted & animated him to Stand firm in the Same Resolution. Whether my Letters to him first Suggested to him this System, or whether his Reasonings and mine concured exactly in the same Point, is immaterial to me—I believe it probable We thought alike.  But the miserable Gloriole of Settling this Point is no Object with me, comparable to the Importance of keeping me wholly out of Sight in my present Situation.  This was not done without consulting me, nor without my Advice. I hope the Controversy will never be pushed so far as to necessitate the Publication of my Dispatches upon that occasion.  Pickering and all his Colleagues are as much attached to me as I desire I have no Jealousies from that Quarter.
You are mistaken in your Conjectures about a northern & southern Ex secretary—neither had any Thing to do in this Business. Pickering himself was the Engineer, and Wolcott, McHenry & Lee, with Washington superintending all, corrected soften’d and amended: indeed any one that I have mentioned is equal to the Task.
Phoison the Ex. Secretary and their Connections did not I believe meditate by Surprize to bring in Pinckney.  I believe they honestly meant to bring in me—But they were frightened into a belief that I should fail, and they in their Agony thought it better to bring in Pinckney than Jefferson—and some I believe preferred bringing in Pinckney President, rather than Jefferson Should be even Vice President.
I believe there were no very dishonest Intrigues in this Business. The Zeal of some was not very ardent for me but I believe none opposed to me. They found the People more Attached to me than they were, or than they expected to find. In Pensilvania, partly folly and partly Wickedness effected a Purpose, not confirmable to the real Wishes of the State, as I am assured, and unless my Self Love & Vanity deceive me have good reason to believe. I need not hint to you the Necessity of keeping me out of Sight.
Who is to be Governor? I should be at no Loss, if I were at Quincy & could vote but perhaps could do nothing.  I love to see 1765 & 1779 Men in Honour. I regret infinitely that so many of them, are fickle variable and weak, if not too feebly principled.
With Strong affection
John Adams